Citation Nr: 0001384	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  94-13 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to a compensable rating for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
October 1970.

The issue on appeal arises from a January 1992 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Washington, D.C., by which a compensable 
rating for service connected bilateral hearing loss was 
denied.  The veteran perfected his appeal on this issue and 
on May 14, 1997, a hearing was held in Washington, D.C., 
before Iris S. Sherman, who is a member of the Board of 
Veterans' Appeals (Board) rendering the final determination 
in this claim and who was designated by the Chairman of the 
Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102 
(West Supp. 1999).  

In June 1997, the Board remanded the veteran's claim for 
additional development.  In a January 1999 supplemental 
statement of the case, the RO continued to deny a compensable 
rating for bilateral hearing loss.  

In its prior remand, the Board noted that during his May 1997 
hearing, the veteran had raised the issues of secondary 
service connection for a neck disability and a hiatal hernia 
due to his service connected hearing loss.  These matters 
were referred to the RO for appropriate action.  However, it 
does not appear that the RO has considered these claims for 
service connection to date.  Since these matters have not 
been developed or certified for appeal, and inasmuch as they 
are not inextricably intertwined with the issue now before 
the Board on appeal, they are again referred to the RO for 
initial consideration.


FINDINGS OF FACT

1.  The veteran's claim concerning a compensable rating for 
bilateral hearing loss is plausible, and the RO has obtained 
sufficient evidence for an equitable disposition of this 
claim.

2.  Bilateral hearing loss is most recently manifested by a 
pure tone threshold average at 1,000, 2,000, 3,000, and 4,000 
HZ of 46 decibels in the right ear, and 54 decibels in the 
left ear.  Speech discrimination ability is 94 percent 
correct in the right ear, and 94 percent correct in the left 
ear.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for a 
compensable rating for bilateral hearing loss, and the 
Department has satisfied the duty to assist.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.159 (1999).

2.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.31, 4.85, 
Diagnostic Code 6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect, in pertinent part, that the 
veteran sought treatment for hearing loss in his left ear in 
December 1969.  In April 1970, the veteran was found to have 
bilateral high frequency sensorineural hearing loss secondary 
to acoustic trauma. 

By a March 1978 rating decision, the RO, in pertinent part, 
granted service connection for bilateral hearing loss and 
assigned a noncompensable rating effective from August 1977.

In January 1991, the veteran filed a claim concerning, in 
pertinent part, an increased rating for bilateral hearing 
loss.  

By a January 1992 rating decision, the RO, in pertinent part, 
denied a compensable rating for bilateral hearing loss.  

The veteran underwent a VA audiology examination in May 1992.  
Pure tone thresholds, in decibels, were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
10
15
65
70
LEFT
10
10
70
80

Speech discrimination ability was 88 percent in the right ear 
and 92 percent in the left ear. 

In June 1992, VA medical records were associated with the 
claims file.  These records reflect, in pertinent part, that 
the veteran sought outpatient treatment for pain and drainage 
from both ears with decreased hearing in July 1991.  
Following a consultation examination, the impression was 
bilateral otitis externa.  

By a December 1992 rating decision, the RO confirmed the 
noncompensable rating for bilateral hearing loss.  

In October 1994 and December 1994, additional VA medical 
records were associated with the claims file.  These records 
do not specifically reflect any complaints of or treatment 
for hearing loss.  

In March 1995, the veteran filed a written statement in which 
he indicated that he had been awarded Social Security 
disability benefits.

Subsequently, an additional set of VA medical records were 
associated with the claims file.  These records do not 
specifically reflect any complaints of or treatment for 
hearing loss.  

In March 1996, the veteran underwent a VA audiological 
examination.  Pure tone thresholds, in decibels, were as 
follows: 



HERTZ



1000
2000
3000
4000
RIGHT
15
25
70
75
LEFT
20
25
80
90

Speech discrimination ability was 96 percent in the right ear 
and 96 percent in the left ear.   

By a June 1996 rating decision, the RO confirmed the 
noncompensable rating for bilateral hearing loss.  

In May 1997, the veteran testified before the undersigned 
Board member in Washington, D.C.  The veteran essentially 
testified that his hearing loss was greater than was 
reflected by the noncompensable rating.  He initially 
indicated that the hearing in his left ear was worse than the 
right, but stated that the hearing in his right ear was bad, 
too.  He was given hearing aids by VA approximately one year 
before the Board hearing.  The veteran stated that since the 
March 1996 examination, his condition had stayed about the 
same.  The veteran confirmed that he was receiving Social 
Security disability benefits, and that his hearing had been 
tested in conjunction the receipt of those benefits.  He 
stated that while his hearing was not troubling him that much 
at present, it would get "really . . . bad" when he was in 
a group of people.  

In June 1997, the Board remanded the veteran's claim for 
additional development.

In July 1997, the RO requested records pertaining to the 
veteran from the Social Security Administration.  
Additionally in July 1997, the RO wrote to the veteran and 
requested his assistance in obtaining updated medical 
treatment records.

In August 1997, the veteran underwent another VA audiological 
examination.  Pure tone thresholds, in decibels, were as 
follows: 



HERTZ



1000
2000
3000
4000
RIGHT
15
25
70
75
LEFT
25
25
80
85

Speech discrimination ability was 94 percent in the right ear 
and 94 percent in the left ear.

Subsequently, a large number of records from the Social 
Security Administration were associated with the claims file.  
These records reflect, in pertinent part, that in July 1994, 
the veteran was determined to be eligible for Social Security 
disability benefits for, in part, hearing loss by history.  
These records are essentially, in pertinent part, duplicative 
of those summarized above.  

However, these records also reflect that the veteran 
underwent an audiology evaluation in June 1994.  Pure tone 
thresholds, in decibels, were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
10
15
70
70
LEFT
15
15
80
85

Speech discrimination ability was 100 percent in the right 
ear and 96 percent in the left ear.  The examiner concluded 
that the veteran had a severe precipitously sloping high 
frequency hearing loss.  However, speech understanding under 
normal listening conditions remained unaffected.  

In a January 1999 supplemental statement of the case, the RO, 
in pertinent part, confirmed the noncompensable rating 
assigned for service connected hearing loss.  

II.  Analysis

The first inquiry must be whether the appellant has stated a 
well-grounded claim as required by 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is one that is plausible.  Murphy v. 
Derwinski, 1 Vet.  App. 78 (1990).  In the context of a claim 
for an increased evaluation of a condition adjudicated 
service connected, an assertion by a claimant that the 
condition has worsened is sufficient to state a plausible, 
well- grounded claim.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The appellant in the instant case has 
stated a well-grounded claims concerning a compensable rating 
for bilateral hearing loss. 

The appellant having satisfied his initial burden, VA has a 
duty to assist him in the development of facts pertaining to 
his claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.103(a) (1999).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
has held that the duty to assist includes obtaining available 
records which are relevant to the claimant's appeal, and that 
this duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The Department has 
obtained medical records from VA and from the Social Security 
Administration, and has accorded the veteran several 
examinations and a hearing.  The duty to assist has been 
satisfied. 

The veteran's hearing loss has been evaluated under the 
provisions of 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100.  It is observed, 
however, that during the pendency of this appeal, VA issued 
new regulations for evaluating impairment of auditory acuity.  
These became effective June 10, 1999. 62 Fed. Reg. 25,202-210 
(May 11, 1999).  The Court has held that, where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of VA to do otherwise and the Secretary has done 
so. See Karnas v. Derwinski, 1 Vet. App. 308 (1991); Baker v. 
West, 11 Vet. App. 163, 168 (1998); Dudnick v. Brown, 10 Vet. 
App. 79 (1997) (per curiam order), holding that, although 
certain new rating criteria became effective after the 
appellant filed his appeal with the Court, VA and the Court 
are required to apply the amendments to the extent that they 
are more favorable to the claimant than the earlier 
provisions.

The regulatory amendments noted above were not in effect at 
the time the RO issued its decision assigning a 
noncompensable evaluation for the veteran's bilateral hearing 
loss and, therefore, would not have been applied by the RO in 
making its determination.  In view of that, the Board must 
consider whether the veteran would be prejudiced if we were 
to proceed with appellate consideration of the claim without 
first giving the RO the opportunity to consider the new 
regulations.

In this regard, the Board notes that the criteria for 
evaluating hearing impairment in effect prior to, and since 
June 10, 1999, call for the consideration of the results of 
examinations using controlled speech discrimination tests 
(Maryland CNC) together with the results of puretone 
audiometry tests. 38 C.F.R. § 4.85.  These results are then 
charted on Table VI and Table VII, as set out in the Rating 
Schedule.  In order to establish entitlement to a compensable 
evaluation for hearing loss, it must be shown that certain 
minimum levels of the combination of the percentage of speech 
discrimination loss and average puretone decibel loss are 
met.  The Board has compared the previous versions of Table 
VI and Table VII, with the new versions of these tables, and 
finds that there has been no discernable change in them.  
Further, we note that the revisions in the language in 38 
C.F.R. § 4.85 do not change the method by which Tables VI and 
VII are interpreted, but only describe, in greater detail, 
how they are applied.

As to the provisions of section 4.86, in effect prior to June 
1999, it only provided information regarding the fact that 
the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  The current regulations provide that hearing tests 
will be conducted without hearing aids.  It addresses 
exceptional patterns of hearing loss, which are not shown to 
be present in this case.  (The exceptional patterns addressed 
in that section are when the puretone threshold at 1000, 
2000, 3000, and 4000 Hz are each 55 decibels or more, or when 
the puretone threshold is 30 decibels or less at 1000 Hz, and 
70 decibels or more at 2000 Hz.)

Although it is the usual practice of the Board to remand a 
claim to the RO for initial consideration of new regulations 
promulgated during the pendency of an appeal, in this case, 
the new regulations have not changed the substantive criteria 
directly affecting the veteran's claim.  Therefore, the 
veteran would not be prejudiced by the Board proceeding to 
the merits of the claim, and a remand would only result in 
needless delay and impose further burdens on the RO, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The veteran's bilateral hearing loss is currently assigned a 
noncompensable percent rating under Diagnostic Code 6100.  
The evaluation of hearing impairment is based on examinations 
using controlled speech discrimination tests together with 
results of a puretone audiometry test.  38 C.F.R. § 4.85 
(1999).  The results are charted on Table VI and Table VII.  
The assignment of a disability evaluation for hearing loss is 
achieved by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992). 
 
At the veteran's May 1992 VA examination, the average 
puretone decibel loss for his right ear, achieved by adding 
hearing loss at 1000, 2000, 3000, and 4000 HZ and dividing by 
four, was 40.  The percent of discrimination was 88.  By 
intersecting the column in Table VI for average puretone 
decibel loss falling between 0 and 41 with the line for 
percent of discrimination from 84 and 90, the resulting 
numeric designation for the right ear is II.  

The average puretone decibel loss for the veteran's left ear 
was 43.  The percent of discrimination was 92.  The resulting 
numeric designation for the left ear is I. 
 
Table VII must then be consulted for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
With a numeric designation of II for the right ear and I for 
the left ear, the point of intersection on Table VII requires 
assignment of a noncompensable percent rating under 
diagnostic code 6100. 
 
At the June 1994 examination (the report of which was 
received from the Social Security Administration), the 
average puretone decibel loss for the veteran's right ear was 
41.  The percent of discrimination was 100.  The resulting 
numeric designation for the right ear is I.  The average 
puretone decibel loss for the veteran's left ear was 49.  The 
percent of discrimination was 96.  The resulting numeric 
designation for the left ear is I.  With a numeric 
designation of I for the right ear and I for the left ear, 
the point of intersection on Table VII again requires 
assignment of a noncompensable rating under diagnostic code 
6100. 

At the March 1996 examination, the average puretone decibel 
loss for the veteran's right ear was 46.  The percent of 
discrimination was 96.  The resulting numeric designation for 
the right ear is I.  The average puretone decibel loss for 
the veteran's left ear was 54.  The percent of discrimination 
was 96.  The resulting numeric designation for the left ear 
is I.  With a numeric designation of I for the right ear and 
I for the left ear, the point of intersection on Table VII 
again requires assignment of a noncompensable rating under 
diagnostic code 6100. 

At the veteran's August 1997 examination, the average 
puretone decibel loss for the veteran's right ear was 46.  
The percent of discrimination was 94.  The resulting numeric 
designation for the right ear is I.  The average puretone 
decibel loss for the veteran's left ear was 54.  The percent 
of discrimination was 94.  The resulting numeric designation 
for the left ear is I.  With a numeric designation of I for 
the right ear and I for the left ear, the point of 
intersection on Table VII still requires assignment of a 
noncompensable rating under diagnostic code 6100.

The RO has applied the rating schedule accurately, and there 
is no basis for assignment of a higher evaluation.  Based on 
the evidence available, the evaluation to be applied under 
the rating schedule is clear, and entitlement to a 
compensable rating for bilateral hearing loss is not shown.


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.



		
Iris S. Sherman
	Member, Board of Veterans' Appeals

 

